Title: From Benjamin Franklin to [Samuel Cooper], [25 October 1776]: extract
From: Franklin, Benjamin
To: Cooper, Samuel


[October 25, 1776]
Being once more order’d to Europe, and to embark this day, I write this Line &c.
As to our publick Affairs, I hope our People will keep up their Courage. I have no Doubt of their finally succeeding by the Blessing of God, nor have I any Doubt, that so good a Cause will fail of that Blessing. It is computed here that we have already taken a Million Sterling from the Enemy. They must soon be sick of their piratical Project. No Time should be lost in fortifying three or four Ports on our extended Coast as strong as Art and Expence can make them: Nothing will give us greater Weight and Importance in the Eyes of the Commercial States, than a Conviction that we can annoy, on Occasion, their Trade, and carry our Prizes into safe Harbors; and whatever Expence we are at in such fortifying will be soon repaid by the Encouragement and Success of Privateering.
Extract of a Letter from Dr. Franklin to D. C. dated Philada. Octr 25. 1776.
 
Notation: In Council Novr. 20. 1776 Read and Sent down John Avery Dpty Secy
